Citation Nr: 0905078	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C. 
§ 1151 for grand mal seizures, to include cognitive 
impairment.

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected condition requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Timothy C. Kingston, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.  
The veteran timely filed a notice of disagreement in August 
2004 and perfected his appeal in March 2005.

In May 2006, the veteran presented sworn testimony during a 
personal hearing in Cheyenne, Wyoming, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2005.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case unless it was essential for a full and 
fair adjudication of his claims.

In August 2008, the veteran's claims were sent for an 
independent medical examination (IME) to determine whether 
the veteran is entitled to the claimed benefits.  The Board 
received the IME report in October 2008.  Upon receipt of the 
IME report, the veteran was informed that he had 60 days from 
the date of the letter in which to review the medical opinion 
and submit any additional evidence or argument, pursuant to 
38 C.F.R. § 20.903.  In response to this letter, the 
veteran's counsel responded and submitted additional evidence 
in December 2008 without a waiver of RO consideration.  This 
new evidence consists of a new medical opinion from the 
veteran's physician, C.W. Cutright, M.D., dated December 2, 
2008.  Accordingly, the Board is required to remand the 
claims to the AMC.  See 38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the 
veteran's claims of entitlement to 
compensation benefits under 38 U.S.C. 
§ 1151 for grand mal seizures, to 
include cognitive impairment and 
entitlement to a temporary total 
evaluation due to treatment for a 
service-connected condition requiring 
convalescence.  The claims should be 
considered in light of all of the 
evidence of record, including the 
recently-submitted evidence from the 
veteran's attorney.  If the benefits 
sought on appeal remain denied, in 
whole or in part, the AMC should 
provide the veteran and his attorney 
with a supplemental statement of the 
case and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

